DETAILED ACTION
This office action has been issued in response to amendments received on 8/18/2022.  Claims 1-30 were previously cancelled.  Claims 31-38, 41-43, 46-53, 56-58 were amended via the amendments.  No new claims were added and no new claims were cancelled.  Claims 31-60 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments in pages 11-13 of their Remarks, filed 8/18/2022, with respect to Claims 31, 38-39, 41, 45-46, 53-54, 56 & 60 are rejected under 35 U.S.C. 103 as being unpatentable over Nesher (US 2016/0171248) in view of Horovitz (US 2015/0089502); and Claims 32-37, 40, 42-44, 47-52, 55 & 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Nesher (US 2016/01 71248) in view of Horovitz (US 2015/0089502), as applied to claims 31, 41, 46 and 56, further in view of Karagiannis (US 2018/0375644), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 31-60 are allowed in light of the Examiner’s amendments herein, Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 31, 41, 46 and 56 are allowed for reasons explained below.  
As to independent claims 31, 41, 46 and 56, the prior art including over Nesher (US 2016/0171248) and Horovitz (US 2015/0089502), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Nesher (prior art on the record) teaches a method for countering tampering and theft of secrets stored on computer systems using a trusted software execution environment (TXE).  A system executes Trusted Manager 206, which contains Trusted Manager 205.  Trusted Manager 205 comprises a TXE and is coupled to trusted agents or Agent Threads via shared memory providing an infrastructure for communication.  A secure communication channel 230 is established between trusted agents TXE and Trust Manager 205, but no communication is disclosed with a external client.
Horovitz (prior art on the record) teaches a method for enabling secure execution of a virtual machine in hardware architectures.  The implementation of the Virtual Machine (VM) involves implementing nested guest enclaves within an enclave such that an outer enclave protects an entire VM from the virtualization layer while an inner enclave protects trusted application components from more privileged software and physical attacks.  
None of the prior art of record cited above teach the non-obvious features of claims 31 and 46 of the present invention:
“executing, by data processing hardware, at least one service enclave, the at least one service enclave providing a first interface to the one or more service processes; and executing, by the data processing hardware, an enclave sandbox that wraps the at least one service enclave, the enclave sandbox configured to: provide a second interface to a client device via a network, the client device and the network external to the enclave sandbox; communicate program calls to/from the client device via the second interface; establish an encrypted communication tunnel between the second interface and the first interface of the at least one service enclave interfacing with the one or more service processes; and communicate the program calls to/from the one or more service processes as encrypted communications through the encrypted communication tunnel.”

None of the prior art of record cited above teach the non-obvious features of claims 41 and 56 of the present invention:
“executing, by data processing hardware, an inner enclave that provides a first interface to the service process of a software application; executing, by the data processing hardware, an outer enclave that wraps the inner enclave and provides a second interface to communicate program calls to/from a client device via a network, the client device and the network external to the outer enclave; establishing, by the data processing hardware, an encrypted communication tunnel through the outer enclave to the inner enclave interfacing with the service process, the encrypted communication tunnel extending between the first and second interfaces; and communicating, by the data processing hardware, the program calls to/from the service process as encrypted communications through the encrypted communication tunnel.”

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 31-60 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438